UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X)QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-31398 NATURAL GAS SERVICES GROUP, INC. (Exact name of registrant as specified in its charter) Colorado 75-2811855 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2911 SCR 1260 Midland, Texas 79706 (Address of principal executive offices) (432) 563-3974 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filerx Non Accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding at May 09, 2007 Common Stock, $.01 par value 12,069,166 NATURAL GAS SERVICES GROUP, INC. Part I - FINANCIAL INFORMATION Item 1.Financial Statements Unaudited Condensed Consolidated Balance Sheets Page 1 Unaudited Condensed Consolidated Income Statements Page 2 Unaudited Condensed Consolidated Statements of Cash Flows Page 3 Notes to Unaudited Condensed Consolidated Financial Statements Page 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Page 9 Item 3.Quantitative and Qualitative Disclosures about Market Risk Page 14 Item 4.Controls and Procedures Page 14 Part II- OTHER INFORMATION Item 1.Legal Proceedings Page 15 Item 1A.Risk Factors Page 15 Item 6.Exhibits Page 16 Signatures Page 20 Table of Contents NATURAL GAS SERVICES GROUP, INC. Item 1.Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except for per share amounts) December 31, 2006 March 31, 2007 (unaudited) ASSETS Current Assets: Cash and cash equivalents $ 4,391 $ 9,248 Short-term investments 25,052 22,326 Trade accounts receivable, net of doubtful accounts of $110 8,463 6,050 Inventory, net of allowance for obsolescence of $347 16,943 19,276 Prepaid expenses and other 321 353 Total current assets 55,170 57,253 Rental equipment, net of accumulated depreciation of $11,320 and$12,562, respectively 59,866 62,373 Property and equipment, net of accumulated depreciation of $3,679 and$3,875, respectively 6,714 6,596 Goodwill, net of accumulated amortization $325 10,039 10,039 Intangibles, net of accumulated amortization of $819 and $900,respectively 3,650 3,569 Other assets 113 186 Total assets $ 135,552 $ 140,016 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ 3,442 $ 3,378 Current portion subordinated notes-related parties 1,000 1,000 Line of credit — — Accounts payable 2,837 5,104 Accrued liabilities 2,077 2,187 Current portion of tax liability 1,056 3,068 Deferred income 225 759 Total current liabilities 10,637 15,496 Long-term debt, less current portion 12,950 12,106 Subordinated notes-related parties, less current portion 1,000 — Deferred income tax payable 9,764 8,285 Total liabilities 34,351 35,887 Stockholders Equity: Common stock, 30,000 shares authorized, par value $0.01; 12,046 and12,067 shares issued and outstanding, respectively 120 121 Additional paid-in capital 82,560 82,806 Retained earnings 18,521 21,202 Total stockholders’ equity 101,201 104,129 Total liabilities and stockholders’ equity $ 135,552 $ 140,016 See accompanying notes to these condensed consolidated financial statements. 1 Table of Contents NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED INCOME STATEMENTS (in thousands, except earnings per share) (unaudited) Three months ended March 31, 2006 2007 Revenue: Sales, net $ 7,993 $ 9,506 Service and maintenance income 278 266 Rental income 5,307 6,940 Total revenue 13,578 16,712 Operating costs and expenses: Cost of sales, exclusive of depreciation stated separately below 5,719 6,670 Cost of service and maintenance, exclusive of depreciation stated separately below 191 187 Cost of rentals, exclusive of depreciation stated separately below 2,080 2,735 Selling expense 302 178 General and administrative expense 966 1,022 Depreciation and amortization 1,267 1,717 Total operating costs and expenses 10,525 12,509 Operating income 3,053 4,203 Other income (expense): Interest expense (500 ) (300 ) Other income 140 352 Total other income (expense) (360 ) 52 Income before provision for income taxes 2,693 4,255 Provision for income taxes 997 1,574 Net income $ 1,696 $ 2,681 Earnings per share: Basic $ 0.18 $ 0.22 Diluted $ 0.17 $ 0.22 Weighted average shares outstanding: Basic 9,664 12,061 Diluted 9,860 12,083 See accompanying notes to these condensed consolidated financial statements. 2 Table of Contents NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of dollars) (unaudited) Three Months Ended March 31, 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 1,696 $ 2,681 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,267 1,717 Deferred taxes 834 (1,479 ) Employee stock options expensed 73 97 Gain on sale of property and equipment — (8 ) Changes in current assets and liabilities: Trade and other receivables 66 2,413 Inventory and work in progress (3,809 ) (2,333 ) Prepaid expenses and other 182 (32 ) Accounts payable and accrued liabilities 2,797 2,377 Current tax liability — 2,012 Deferred income (37 ) 534 Other assets 2 (42 ) NET CASH PROVIDED BY OPERATING ACTIVITIES 3,071 7,937 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (5,145 ) (4,040 ) Purchase of short-term investments — (274 ) Redemption of short-term investments — 3,000 Proceeds from sale of property and equipment — 33 NET CASH USED IN INVESTING ACTIVITIES (5,145 ) (1,281 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from line of credit 734 — Repayments of long-term debt (6,809 ) (1,908 ) Proceeds from exercise of stock options and warrants 83 109 Proceeds from sale of stock, net of transaction costs 47,176 — NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 41,184 (1,799 ) NET CHANGE IN CASH 39,110 4,857 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 3,271 4,391 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 42,381 $ 9,248 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $ 456 $ 305 Income taxes paid $ 163 $ 999 See accompanying notes to these condensed consolidated financial statements. 3 Table of Contents NATURAL GAS SERVICES GROUP, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (1) Basis of Presentation and Summary of Significant Accounting Policies The accompanying unaudited condensed consolidated financial statements present the condensed consolidated results of our company taken from our books and records. In our opinion, such information includes all adjustments, consisting of only normal recurring adjustments, which are necessary to make our financial position at March 31, 2007 and March 31, 2006 and the results of our operations for the three month periods ended March 31, 2007 and March 31, 2006 not misleading.As permitted by the rules and regulations of the Securities and Exchange Commission (SEC) the accompanying condensed consolidated financial statements do not include all disclosures normally required by accounting principles generally accepted in the United States of America.These condensed consolidated financial statements should be read in conjunctionwith the financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2006 on file with the SEC.In our opinion, the condensed consolidated financial statements are a fair presentation of the financial position, results of operations and cash flows for the periods presented. The results of operations for the three month period ended March 31, 2007 is not necessarily indicative of the results of operations to be expected for the full fiscal year ending December 31, 2007. Unless otherwise noted, amounts reported in tables are in thousands, except per share data and stock option data. Short-Term investments Short-term investments consist primarily of government and corporate bonds with original maturities of ninety days to one year. Revenue recognition Revenue from the sales of custom and fabricated compressors, and flare systems is recognized upon shipment of the equipment to customers. Exchange and rebuild compressor revenue is recognized when both the replacement compressor has been delivered and the rebuild assessment has been completed. Revenue from compressor services is recognized upon providing services to the customer. Maintenance agreement revenue is recognized as services are rendered. Rental revenue is recognized over the terms of the respective rental agreements based upon the classification of the rental agreement. Deferred income represents payments received before a product is shipped.Revenue from the sale of rental units is included in sales revenue when equipment is shipped or title is transferred to the customer. Recently Issued Accounting Pronouncements In July 2006 the FASB issued FASB Interpretation ("FIN") No.48, Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement 109.FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise's financial statements in accordance with FASB Statement No.109, Accounting for Income Taxes.FIN 48 prescribes a comprehensive model for recognizing, measuring, presenting and disclosing in the financial statements tax positions taken or expected to be taken on a tax return.FIN 48 is effective for fiscal years beginning after December 15, 2006.If there are changes in net assets as a result of application of FIN 48 these will be accounted for as an adjustment to retained earnings.We adopted FIN 48 on January 1, 2007, and have determined its adoption will not have a material impact on our consolidated financial position and results of operations.See Note 5 for additional information regarding income taxes. In September 2006, the FASB issued SFAS No 157, Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements.This Statement applies under other accounting pronouncements that require or permit fair value measurements and is effective for fiscal years beginning after November 15, 2007.The Company is currently evaluating the impact of adopting this Statement. 4 Table of Contents NATURAL GAS SERVICES GROUP, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS In February 2007, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 159, The Fair Value Option for Financial Assets and Financial Liabilities-Including an amendment of FASB Statement No. 115 (“SFAS 159”).SFAS 159 permits entities to measure eligible assets and liabilities at fair value.Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings.SFAS 159 is effective for fiscal years beginning after November 15, 2007.We will adopt SFAS 159 on January 1, 2008, and have not yet determined the impact, if any, on our consolidated condensed financial statements. (2) Stock-Based Compensation Effective January 1, 2006, the Company adopted the fair value recognition provisions of Statement of Financial Accounting Standard 123(R) “Share-Based Payment” (“SFAS 123(R)”) using the modified prospective transition method.In addition, the Securities and Exchange Commission issued Staff Accounting Bulletin No. 107 “Share-Based Payment” (“SAB 107”) in March, 2006, which provides supplemental SFAS 123(R) application guidance based on the views of the SEC.Under the modified prospective transition method, compensation cost recognized in the quarterly periods ended March 31, 2006 and 2007 included: (a) compensation cost for all share-based payments granted prior to, but not yet vested as of January 1, 2006, based on the grant date fair value estimated in accordance with the original provisions of SFAS No. 123, and (b) compensation cost for all share-based payments granted beginning January 1, 2006, based on the grant date fair value estimated in accordance with the provisions of SFAS 123(R). A summary of option activity under the plan as of March 31, 2007 is presented below. Number of Stock Options Weighted Average Exercise Price Weighted Average Remaining Contractual Life (years) Aggregate Intrinsic Value (in thousands) Outstanding, December 31, 2006 174,170 $ 9.63 8.22 $ 744 Granted — — Exercised (16,000 ) 4.31 Forfeited or expired (3,000 ) 14.22 Outstanding, March 31, 2007 155,170 $ 10.09 8.18 $ 633 Exercisable, March 31, 2007 102,332 $ 9.11 7.74 $ 518 No options were granted during the three months ended March 31, 2006 and 2007.The total intrinsic value or the difference between the exercise price and the market price on the date of exercise, of options exercised during the three months ended March 31, 2007, was approximately $139 thousand.The Company received cash of approximately $69 thousand and realized an income tax benefit of approximately $42 thousand from stock options exercised during the three months ended March 31, 2007. 5 Table of Contents NATURAL GAS SERVICES GROUP, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following table summarizes information about the options outstanding at March 31, 2007: Options Outstanding Options Exercisable Range of Exercise Prices Shares Weighted Average Remaining Contractual Life (years) Weighted Average Exercise Price Shares Weighted Average Exercise Price $ 0.00 –5.58 30,000 5.80 $ 4.27 30,000 $ 4.27 5.59 –9.43 68,670 8.11 8.91 47,332 9.00 9.44 – 16.96 56,500 9.52 14.62 25,000 15.12 $ 0.00 -16.96 155,170 8.18 $ 10.09 102,332 $ 9.11 The summary of the status of the Company’s unvested stock options as of March 31, 2007 and changes during the three months ended March 31, 2007 is presented below. Unvested stock options: Shares Weighted Average Grant Date Fair Value Unvested at December 31, 2006 85,838 $ 8.10 Granted — — Vested 30,000 11.17 Forfeited 3,000 5.24 Unvested at March 31, 2007 52,838 $ 8.31 As of March 31, 2007, there was approximately $413 thousand of unrecognized compensation cost related to unvested options.Such cost is expected to be recognized over a weighted-average period of 1.85 years.Total compensation expense for stock options was $73 thousand and $97 thousand for the three months ended March 31, 2006 and 2007, respectively.An income tax benefit was recognized of approximately $27 thousand and $42 thousand for the three months ended March 31, 2006 and 2007, respectively. (3) Inventory Inventory, net of allowance for obsolescence of $347 thousandat each periodconsisted of the following amounts: December 31, March 31, 2006 2007 (unaudited) Raw materials $ 12,154 $ 14,317 Finished goods 1,084 1,020 Work in process 3,705 3,939 $ 16,943 $ 19,276 6 Table of Contents NATURAL GAS SERVICES GROUP, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (4) Earnings per Share The following table reconciles the numerators and denominators of the basic and diluted earnings per share computation. Three months EndedMarch 31, 2006 2007 Numerator: Net income $ 1,696 $ 2,681 Denominator for basic net income per common share: Weighted average common shares outstanding 9,664 12,061 Denominator for diluted net income per share: Weighted average common shares outstanding 9,664 12,061 Dilutive effect of stock options and warrants 196 22 Diluted weighted average shares 9,860 12,083 Earnings per common share: Basic $ 0.18 $ 0.22 Diluted $ 0.17 $ 0.22 (5) Income Taxes The Company adopted the provisions of FIN 48, Accounting for Uncertainty in Income Taxes, on January 1, 2007. As a result of the implementation FIN 48, the Company had no material unrecognized income tax assets or liabilities at the date of adoption nor during the three months ended March 31, 2007. The Company’s policy regarding income tax interest and penalties is to expense those items as general and administrative expense but to identify them for tax purposes. During the three months ended March 31, 2007, there were no income tax interest and penalty items in the income statement, nor as a liability on the balance sheet. The Company files income tax returns in the U.S. federal jurisdiction and various state jurisdictions.With few exceptions, the Company is no longer subject to U.S. federal or state income tax examination by tax authorities for years before 2003.The Company is not currently involved in any income tax examinations. 7 Table of Contents NATURAL GAS SERVICES GROUP, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (6) Segment Information FAS No. 131,
